 Case 20-15158      Doc 14    Filed 09/02/20 Entered 09/02/20 09:50:45         Desc Main
                                Document     Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                             )
In re:                                       )           Bankruptcy Case No.
                                             )
+FTT5%F(V[NBO                             )                   B 
                                             )
                                             )

              Debtor




          ORDER AND NOTICE SETTING HEARING ON REAFFIRMATION AGREEMENT4:


       IT IS HEREBY ORDERED THAT the Court will hold a status hearing on the Reaffirmation
AgreementT with #BOLPG"NFSJDB /"on Thursday, 4FQUFNCFS  at:0 a.m.,
before the Honorable Deborah L. ThorneYLD&RXUW6ROXWLRQV.




Dated: 6HSWHPEHU


                                                         Deborah L. Thorne
                                                         United States Bankruptcy Judge
